                  Case 2:20-cv-00532-RSL Document 24 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   DANIIL TKACHEV,

 9                               Petitioner,              Case No. C20-0532RSL

10           v.                                           ORDER GRANTING HABEAS
                                                          PETITION
11   ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13

14           Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses thereto (including the

16   Government’s two recent status reports), and the remaining record, the Court finds and

17   ORDERS:

18           (1)      The Court ADOPTS the Report and Recommendation. No objections were filed,

19   and the untimely status reports do not indicate how the events impact Judge Peterson’s analysis

20   or request any particular relief.

21           (2)      The Government’s motion to dismiss (dkt. # 5) is DENIED.

22           (3)      Petitioner’s habeas petition (dkt. # 1) is GRANTED.

23




     ORDER GRANTING HABEAS PETITION - 1
                 Case 2:20-cv-00532-RSL Document 24 Filed 11/25/20 Page 2 of 2




 1          (4)      The Government is ordered to immediately release Petitioner on reasonable

 2   conditions.

 3          (5)      The Clerk is directed to send copies of this Order to the parties and to Judge

 4   Peterson.

 5          Dated this 25th day of November, 2020.

 6

 7

 8                                          Robert S. Lasnik
                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING HABEAS PETITION - 2
